Citation Nr: 1646439	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a right ankle disability. 

2.  Entitlement to an effective date prior to April 10, 2014 for grant of service connection for a right ankle disability.

3.  Entitlement to a compensable rating for a left wrist disability.

4.  Entitlement to effective date prior to April 10, 2014 for the grant of service connection for a left wrist disability.

5.  Entitlement to service connection for an acquired psychiatric disability to include depression and anxiety.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a right wrist disability.

11.  Entitlement to service connection for a left ankle disability.

12.  Entitlement to an increased rating in excess of 10 percent for a duodenal ulcer. 

13.  Entitlement to service connection for a right shoulder disability.

14.  Entitlement to service connection for a left shoulder disability.

15.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Michael J. Woods, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1978 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to an increased rating in excess of 10 percent  for a right ankle disability; entitlement to a compensable rating for a left wrist disability; entitlement to service connection for an acquired psychiatric disability to include depression and anxiety; entitlement to service connection for a cervical spine disability; entitlement to service connection for hypertension; entitlement to service connection for a right knee disability; entitlement to service connection for a left knee disability; entitlement to service connection for a right wrist disability; entitlement to an increased rating in excess of 10 percent for a duodenal ulcer; entitlement to service connection for a right shoulder disability; entitlement to service connection for a left shoulder disability; entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for service connection for left wrist sprain was received on April 10, 2014.

2. The Veteran's claim for service connection for right ankle sprain was received on April 10, 2014.

3. The Veteran's left ankle disability is related to his active service.


CONCLUSIONS OF LAW

1. An effective date prior to April 10, 2014, the date of the claim, for the grant of service connection for left wrist sprain is not warranted.  38 U.S.C.A. §§ 5103, 5110 (W2015); 38 C.F.R. § 3.400 (2015).

2. An effective date prior to April 10, 2014, the date of the claim, for the grant of service connection for right ankle sprain is not warranted.  38 U.S.C.A. §§ 5103, 5110 (W2015); 38 C.F.R. § 3.400 (2015).  

3. The criteria for service connection for a left ankle disability have been met.  
§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - Earlier Effective Date

The appeal for an earlier effective date for the award of service connection for left wrist and right ankle disabilities arise from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Earlier Effective Dates: Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110 (a); see generally 38 C.F.R. § 3.400 (emphasis added).  Specifically, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b) (2) (emphasis added).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155 (a).

The Merits

The Veteran in a January 2015 Notice of Disagreement contended that he should be entitled to an earlier effective date for his left wrist sprain and right ankle sprain.

The record reflects that the Veteran's claim for service connection for bilateral wrist conditions and a bilateral ankle condition was received on April 10, 2014, no prior claims are present. Additionally, the Veteran has not asserted otherwise. 

Considering the foregoing, the Board finds that the Veteran's earliest claim for entitlement to benefits for both a left wrist sprain and a right ankle sprain was received on April 10, 2014. Thus, if entitlement arose prior to that date, April 10, 2014, is still the appropriate effective date as it would be the later date. 38 U.S.C.A. § 5110(a) (effective date is the date of claim or the date entitlement arose, whichever is later). Therefore, the preponderance of the evidence is against finding that an earlier effective date is warranted for the grant of service connection for a left wrist sprain and a right ankle sprain.

Service Connection - Left Ankle Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

The Veteran contends that his left ankle disability is related to his active service.  The Board agrees and finds that service connection for this disability is warranted.

The VA examiner in October 2014 diagnosed the Veteran with a left ankle disability and provided an etiological opinion that the Veteran's left ankle disability was related to his active service.  On review of the Veteran's Service Treatment Records (STR) the Board notes that there is a notation that the Veteran suffered from left foot pain on or around January 1985.  The VA examiner appears to reference the same STR when he wrote in his October 2014 opinion that the "STR review reveals that veteran injured left wrist and bilat ankles while on active duty.  Veteran has had chronic pain to same wrist and ankles since that time.  Therefore, veteran's left wrist and bilat ankle conditions were at least as likely as not incurred in or caused by the claimed in-service injuries." (Emphasis added).  The Board finds that this is the only medical opinion of record and provides sufficient rationale linking the Veteran's left ankle disability to his service.  Considering the foregoing, the Board finds service connection is warranted for the Veteran's left ankle disability.


ORDER

Entitlement to an effective date prior to April 10, 2014, for the grant of service connection for a left wrist sprain is denied.

Entitlement to an effective date prior to April 10, 2014, for the grant of service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is granted.


REMAND

Examination Warranted

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for an acquired psychiatric disability to include depression and anxiety; service connection for a cervical spine disability; hypertension; right knee disability; left knee disability; right shoulder disability; left shoulder disability; and a low back disability.  An examination was not provided to the Veteran regarding the above disabilities; the Board finds that this was an error and such an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Inadequate Examination
 
Regarding the right wrist, the VA provided the Veteran with an examination of his right wrist disability in October 2014.  Upon review of this examination, it appears that the VA examiner did not provide an opinion as to the etiology of his right wrist disability.  The Board finds that this was an error and has made the examination, in part, inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate). Considering the foregoing, the Board finds that a new examination of the Veteran's right wrist disability is warranted.

Social Security Administration Records - Outstanding

Upon review of the claims file, the Board has recognized that there are outstanding Social Security Administration records.  In particular, the Veteran in a June 23, 2014 Psychology Consult Report reported that he was seeking compensation from the Social Security Administration (SSA).  There is no evidence in claims file that any attempt has been made to collect these records. See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  The fact that the records may, consequently, have an impact on the Veteran's claims for an increased rating for a right ankle, a left wrist, and a duodenal ulcer; as such, the Board will not adjudicate these issues until appropriate measures have been taken to ensure that the claims file in complete.  The Board recognizes that this delay may have an impact on the contemporaneousness of the Veteran's VA examinations (conducted in October 2014 and September 2012).  As a matter of prudence and judicial economy, the Board finds that a new examination to determine the severity of the Veteran's right ankle, left wrist, and duodenal ulcer is warranted. 

VA Treatment Records - Outstanding

The Board notes that the Veteran appears to have continued to have medical care at the VA Health Care System (VHA): Tennessee Valley Healthcare System.  The claims file contains VA treatment records up until December 2015.  The Board finds as the claim is being remanded that the VA treatment records from the VHA Tennessee Valley Healthcare System and affiliated outpatient clinics should be update accordingly.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response collect all VA treatment records prior to April 25, 2013 and any records from December 14, 2015 forward.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Request from SSA all of the records related to the Veteran's claim for Social Security Administration disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate

3.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine the etiology of the Veteran's acquired psychiatric disability, cervical spine disability, hypertension, right knee disability, left knee disability, right wrist disability, right shoulder disability, left shoulder disability, and low back disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

Take a detailed history from the Veteran regarding the onset of his acquired psychiatric disability, cervical spine disability, hypertension, right knee disability, left knee disability, right wrist disability, right shoulder disability, left shoulder disability, and back disability and any continuity of symptoms since that time. 

The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that:

(1) the Veteran's acquired psychiatric disability to include depression and anxiety, was incurred or aggravated by his active duty.

(2) the Veteran's cervical spine was incurred or aggravated by his active duty.

(3) the Veteran's hypertension was incurred or aggravated by his active duty.

(4) the Veteran's right knee disability was incurred or aggravated by his active duty.

(5)  the Veteran's left knee disability was incurred or aggravated by his active duty.

(6) the Veteran's right wrist disability was incurred or aggravated by his active duty.

(7) the Veteran's right shoulder disability was incurred or aggravated by his active duty.

(8) the Veteran's left shoulder was incurred or aggravated by his active duty.

(9) the Veteran's low back disability was incurred or aggravated by his active duty.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

4.  Schedule the Veteran for a VA examination(s) to determine the nature and severity of his: (1) right ankle disability, (2) left wrist disability, (3) duodenal ulcer.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

If any opinion is provided, the examiner should include supporting rationale.

5.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an increased rating in excess of 10 percent  for a right ankle disability; entitlement to a compensable rating for a left wrist disability; entitlement to service connection for an acquired psychiatric disability to include depression and anxiety; entitlement to service connection for a cervical spine disability; entitlement to service connection for hypertension; entitlement to service connection for a right knee disability; entitlement to service connection for a left knee disability; entitlement to service connection for a right wrist disability; entitlement to an increased rating in excess of 10 percent for a duodenal ulcer; entitlement to service connection for a right shoulder disability; entitlement to service connection for a left shoulder disability; entitlement to service connection for a back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


